UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-50230 ARLINGTON ASSET INVESTMENT CORP. (Exact name of Registrant as specified in its charter) Virginia 54-1873198 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1001 Nineteenth Street North Arlington, VA (Address of Principal Executive Offices) (Zip Code) (703) 373-0200 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfilero Acceleratedfilerx Non-acceleratedfilero Smallerreportingcompany¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):Yes¨Nox Number of shares outstanding of each of the registrant’s classes of common stock, as of April28, 2011: Title Outstanding ClassA Common Stock 7,084,740shares Class B Common Stock 566,112shares ARLINGTON ASSET INVESTMENT CORP. FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2011 INDEX Page PART I—FINANCIAL INFORMATION Item1. Consolidated Financial Statements and Notes—(unaudited) 1 Consolidated Balance Sheets—March 31, 2011 and December 31, 2010 1 Consolidated Statements of Operations—Three Months Ended March 31, 2011 and 2010 2 Consolidated Statements of Changes in Equity—Three Months Ended March 31, 2011 and YearEnded December 31, 2010 3 Consolidated Statements of Cash Flows—Three Months Ended March 31, 2011 and 2010 4 Notes to Consolidated Financial Statements 5 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item3. Quantitative and Qualitative Disclosures about Market Risk 22 Item4. Controls and Procedures 24 PART II—OTHER INFORMATION Item1. Legal Proceedings 27 Item1A. Risk Factors 27 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item6. Exhibits 29 Signatures 30 Index PART I FINANCIAL INFORMATION Item 1. Consolidated Financial Statements and Notes—(unaudited) ARLINGTON ASSET INVESTMENT CORP. CONSOLIDATED BALANCE SHEETS (Dollars in thousands) (Unaudited) March31, December31, ASSETS Cash and cash equivalents $ $ Receivables Interest Other Mortgage-backed securities, at fair value Available-for-sale Trading Other investments Derivative assets, at fair value — Deposits Prepaid expenses and other assets Total assets $ $ LIABILITIES AND EQUITY Liabilities: Repurchase agreements $ $ Interest payable Accrued compensation and benefits Dividend payable Derivative liabilities, at fair value Purchased securities payable — Accounts payable, accrued expenses and other liabilities Long-term debt Total liabilities Commitments and contingencies (Note 7) Equity: Preferred stock, $0.01 par value, 25,000,000 shares authorized, none issued and outstanding — — ClassA common stock, $0.01 par value, 450,000,000 shares authorized, 7,084,740 and 7,106,330 shares issued and outstanding, respectively 71 71 Class B common stock, $0.01 par value, 100,000,000 shares authorized, 566,112 shares issued and outstanding 6 6 Additional paid-in capital Accumulated other comprehensive income, net of taxes Accumulated deficit ) ) Total equity Total liabilities and equity $ $ See notes to consolidated financial statements. 1 Index ARLINGTON ASSET INVESTMENT CORP. CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in thousands, except per share data) (Unaudited) ThreeMonthsEnded March31, Interest income $ $ Interest expense Interest on short-term debt 90 Interest on long-term debt Total interest expense Net interest income Other income, net Investment gain, net Other loss (3
